DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 11/12/2021, the following has occurred: Claims 1 and 20 have been amended.
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1 – 20) which recite steps of
Claim 1:
an access terminal at a dose preparation station that is remote from and in operative communication with said pharmacy workflow management application, wherein
said pharmacy workflow management application is operable to access a plurality of dose order records corresponding to dose orders received by said pharmacy workflow management application,
said plurality of dose orders comprise identical constituent products,

said pharmacy workflow management application is operable to aggregate said plurality of dose orders to create an aggregated plurality of said dose orders;
a user interface provided at said access terminal for displaying a dose preparation protocol corresponding to said aggregated plurality of dose order records, wherein
said dose preparation protocol comprises a required aggregate amount of at least one of said identical constituent products needed to prepare each of said aggregated plurality of dose orders,
said pharmacy workflow application is operable to receive, from a user by way of a user input of said pharmacy workflow management application, a product scan comprising an indication of possession of said required aggregate amount of said at least one constituent product, and
said user interface is operative to:
present to said user, via said user interface, a plurality of preparation steps comprising physical steps required to prepare the physical doses corresponding to the aggregated plurality of doses, wherein the plurality of preparation steps are presented in response to receiving said product scan comprising said indication of possession of said aggregate amount of said at least one constituent product, and
receive verification data in the pharmacy workflow management application by capturing certain information presented by said user before continuing to a subsequent step in said plurality of preparation steps;
confirm using the verification data that each step of said plurality of preparation steps has been performed before continuing to a subsequent step in said plurality of preparation steps;
prevent a subsequent step in said plurality of preparation steps to be displayed via the user interface and performed by the user if the verification data is not received for a step or the received verification data cannot be used to confirm the step has been performed; and
a printer operative to print:
a dose label for each dose order of said aggregated plurality of dose orders upon completion of said plurality of preparation steps, and
a work-in-progress label only upon receiving said product scan comprising said indication of possession of said required aggregate amount of at least one constituent product and after said one or more preparation steps for preparation of said aggregated plurality of doses is complete, wherein said work-in-progress label is indicative of a remaining volume of said one or more constituent products after completion of said one or more preparation steps.
Claim 20:
a server executing a pharmacy workflow management application that is operable to access a plurality of dose order records in a local database, said dose order records corresponding to dose orders received by said pharmacy workflow management 
a dose compounding station operative to receive a batch workflow from the server including a dose preparation protocol corresponding to said aggregated plurality of said dose orders for preparation of all of said aggregated plurality of said dose orders at said dose compounding station, wherein said batch workflow comprises:
a product identification step requiring a product scan at the dose compounding station indicative of possession of a product by a user at said dose compounding station and of a product volume that is at least equal to a required aggregate amount of at least one of said identical constituent products, and
a plurality of preparation steps comprising physical steps required to be taken by the user at the dose compounding station to physically prepare the physical doses corresponding to the aggregated plurality of said dose orders;
a user interface of said dose compounding station for displaying said batch workflow corresponding to said aggregated plurality of dose order records, wherein said user interface only presents said plurality of preparation steps after said product identification step is completed by receiving said product scan at said dose compounding station;
wherein verification data confirming that each step of said plurality of preparation steps has been performed is entered by said user and confirmed by said pharmacy workflow management application by capturing certain information presented by said user before  continuing to a subsequent step in said plurality of preparation steps; and
a printer operative to print:
a dose label for each dose order of said aggregated plurality of dose orders upon completion of said plurality of preparation steps, and
a work-in-progress label only upon receiving said aggregate amount of at least one constituent product and after said plurality of preparation steps for preparation of said aggregated plurality of doses is complete, wherein said work-in-progress label is indicative of a remaining volume of said one or more constituent products after completion of all of said plurality of preparation steps.
These steps of claims 1 – 20, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  As stated on page 2, lines 6 – 8, “However, further developments would be beneficial to assist in improvements to the pharmacy workflow management application to promote efficiency, reliability, and accuracy related to the preparation and management of medication dose orders.” As stated on page 25, lines 15 – 17, “The present disclosure contemplates a pharmacy workflow management application that may facilitate pharmacy workflow management in relation to preparation of one or more doses at a pharmacy, hospital, or other facility at which doses are prepared for administration to a patient.”
As stated in MPEP §2106.04(a)(2)II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
The phrase "methods of organizing human activity" is used to describe concepts relating to:
fundamental economic principles or practices (including hedging, insurance, mitigating risk);
commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and
managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).
The invention is not directed toward a technological improvement or a technical improvement. The invention is directed at an improved “workflow management application” which is software used to overcome a workflow problem. In other words, it is the application of technology to the abstract idea.
Specification, paragraph 90
[0090] One embodiment of the present invention, involves presenting the dose preparation protocol to the operator in the form of a number of physical steps that must be performed in order to prepare the dose. As the operator performs each step or selected steps, verification that such step was performed must be entered by the operator or otherwise be confirmed by equipment that captures certain information presented by the operator. If during any step, a verification error arises and there is a question as to whether the step was properly performed, the dose order processing is prevented from continuing to the next step until the step is verified as being properly performed or until the dose order is flagged as being not completed due to an error. If this occurs, the operator can then receive the next dose order in the dose order queue for that particular workstation and start the dose preparation process for this new dose order. Thus, the operator may be presented with a recipe in which several, if not all, steps that are performed have the operator are interrogated to provide information that better ensures that each step was performed in accordance with the protocol. As discussed below, certain steps can be recorded by using one or more cameras or other equipment and thus, a record is compiled and saved for each dose order in case there is every any question as to the integrity of the dose order and whether an error was made in processing the dose order. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 14, reciting particular aspects of how creating a label may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a terminal or a server amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 26, lines 4 – 16), see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of access a plurality of dose order records amounts to mere data gathering, recitation of operative to print  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 19, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The Examiner notes that the invention is directed toward providing better data.  For example, the invention determines which constituents can fit into a container but the invention does not fill the container.  For example, the invention determines the compounding order but does not actually compound the components.  The end result is that the invention is directed to, as stated on page 2, lines 10 and 11, “In view of the foregoing, the present disclosure is generally related to various embodiments of pharmacy workflow applications.”
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 20; access a plurality …, receive, from a user by way of a user input ..., , e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); operable to receive … a product scan, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)
Additional Elements:
Computer system – 
 [0086] With returned reference to FIG. 1, local system 110 may also include a user interface 108
[0072] The local node may comprise one or more devices that may include hardware and/or software that may execute machine readable instructions stored as machine readable non-transitory data in a memory. The machine readable instructions, when executed by a processor may provide functionality related to the pharmacy workflow management application discussed herein. In this regard, the pharmacy workflow management application may include one or more processors operative to access machine-readable data stored in a storage medium (i.e., a memory) that provide instructions to the one or more processors for execution to provide the functionality described herein.
[0075] With initial reference to FIG. 1, a system 100 is depicted that includes a plurality of local systems 110. The local systems 110 may each comprise a local node in the system 100. The local systems 110 may each execute a pharmacy workflow management application 114. For instance, each local system 110 may include at least one local device executing a client application for providing functions related to the pharmacy workflow management application. As shown in FIG. 1, a plurality of local systems 110 may be provided that are each in operative communication with a central server 120. For example, the local systems 110 may be in operative communication the central server 120 by way of a wide area network 50 (e.g., the Internet).
[0078] A local system 110 may include a local database 112 for storage of information. As may be appreciated, the local database 112 may in fact include a collection of one or more databases collectively defining the local database 112. In an implementation of the present invention, the local system 110 may include a server that facilitates access to the database 112. The database may store data related to the current in process work and/or store archival data related to prior work completed at the pharmacy. The local database 112 may be a high-performance, highly scalable and SQL-compliant object database. In this regard, the database may scale easily to handle thousands of simultaneous users and potentially terabytes of data.
[0086] With returned reference to FIG. 1, local system 110 may also include a user interface 108. The user interface 108 may be generally operable to present and receive information associated with the batch workflow per the operation of the pharmacy workflow application 114. 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
In sum, the specification is directed toward an improved workflow.  The invention applies known technology to the abstract idea and achieves the benefits of applying that technology. There is no technological improvement and there is no technical improvement.  The inventive concept between the parent application, 14/936,898 and the instant invention are the same.  As stated in the parent application ‘898 12/4/2019 PTAB decision on page 11, “We agree with the Examiner that the claimed elements and combination of elements do not amount to significantly more than the judicial exception itself.”
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
The Applicant states, “The Office Action indicates the claims fail this test because the claim elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.” The Examiner is following the guidance of the PTAB.
The Applicant states, “Present Claims 1 and 20 clarify that the batch processing system requires verification data that confirms that each step of the preparation steps has been performed to be received in order to proceed to the next preparation step.” However, the claim does not state what that “verification data” must be. The system has become a process of verifying that the user has clicked “OK” to “go forward?”
The Applicant further states, “If during any step, a verification error arises and there is a question as to whether the step was properly performed, the dose order processing prevents a subsequent step preparation step from being displayed via the user interface and performed by the user if the verification data is not received or confirmed for a step.” However, the Applicant fails to state why this management of a human operation is something other than the abstract idea of managing a human operation.
The Applicant states, “In Claims I and 20, the abstract idea of organizing human activity is integrated into a practical application because the user of the pharmacy workflow system is prevented from continuing to the next preparation step before verification data is received. As such, the practical application of error reduction is achieved in the pharmacy workflow system.” The actual invention does not improve technology or is a technological improvement. 
It should be noted that the Applicant’s argument is factually wrong.  There is no actual correctness test so there is no certainty that any error reduction actually occurs.  This lack of error reduction is partially because there is no actual “verification” being performed. The system only has an entry of data to continue.
The invention does not produce a medication but rather provides a sequence of instructions. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626